Filed:   September 29, 1998



                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 98-1775
                      (97-1342-BLA, 96-1335-BLA)



George S. Miller,

                                                           Petitioner,

           versus

Carbon Fuel Company, et al.,

                                                          Respondents.




                              O R D E R



     The court amends its opinion filed September 23, 1998, as

follows:
     On the cover sheet, section 5 -- a footnote is added to show

that Judge Michael recused himself, and the opinion is filed by a

quorum of the panel.

                                       For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1775



GEORGE S. MILLER,

                                                         Petitioner,

          versus


CARBON FUEL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-1342-BLA, 96-1335-BLA)


Submitted:   September 10, 1998        Decided:   September 23, 1998


Before MURNAGHAN, MICHAEL,* and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George S. Miller, Petitioner Pro Se. Mary Rich Maloy, JACKSON &
KELLY, Charleston, West Virginia; Jeffrey Steven Goldberg,
Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.



     *
       Judge Michael recused himself from consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks review of the Benefits Review Board’s decision

and order affirming the administrative law judge’s denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1998). Our review of the record discloses that the Board’s decision

is based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board. Miller v.

Carbon Fuel Co. BRB Nos. 97-1342-BLA; 96-1335-BLA (B.R.B. Apr. 23,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                              - 3 -